MATHEWS, Justice.
This is an appeal from a final order with reference to the custody of a minor child.
After the filing of an amended petition by the mother of the child and the answer by the father, the -Chancellor heard the testimony in person and thereafter made an order reading in part as follows :
“It is the finding of the Court that from the letters written by both parties and produced and admitted in evidence and from the other testimony taken, both parties intended that custody of the minor child of the parties be awarded to the Complainant in the final decree.
*78“And there having been no allegations nor suggestion that the minor child has not been properly cared for since the final decree or that the welfare of the child necessitates a change in the final decree.
“It is therefore ordered, adjudged and decreed:
“That the Amended Petition For Modification of Decree as to Child Custody be and the same is hereby denied.”
We have carefully examined the record, briefs filed and have heard the argument of counsel. We find no error in the proceeding or the order of the Chancellor.
The welfare of the child is of first consideration and is of more importance than the desires or wishes of the parents. Courts of chancery are always open for the purpose of considering petitions, or other proceedings, with reference to the welfare of minor children, irrespective of a final decree or order with reference to custody, if conditions have changed since the entry of such decree or order affecting the welfare of the child.
Affirmed, without prejudice to the right of the appellant to bring other proceedings with reference to the custody of the minor child based upon the welfare of the child due to change in circumstances or conditions.
TERRELL, Acting Chief Justice, and ROBERTS and DREW, JJ., concur.